Citation Nr: 0503478	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had honorable military service from July 1975 to 
May 1978.  His other military service from May 1978 to March 
1981 was under dishonorable conditions.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that, in part, denied 
service connection for a left ankle disorder, asthma, and a 
bilateral knee disorder.  On the veteran's behalf, his 
representative submitted a Notice of Disagreement (NOD) in 
April 2002 as to the previously mentioned issues adjudicated 
in the March 2002 decision.

A hearing was held in June 2003 at the RO before a local 
hearing officer.  A transcript of the proceeding is of 
record.  At the personal hearing, the veteran's 
representative, on the veteran's behalf, stated the intention 
to withdraw from appellate consideration the issue of service 
connection for asthma.  And on that very same day, the 
veteran, himself, provided a written statement officially 
withdrawing this claim.  So it is not before the Board.  
38 C.F.R. § 20.204 (2004).

As for the claims that are on appeal, the issue of 
entitlement to service connection for a left ankle disorder 
will be address in the decision that follows.  Whereas the 
claim for service connection for a bilateral knee disorder is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part concerning this claim.




FINDING OF FACT

A left ankle disorder was not present during military service 
nor was arthritis of the left ankle demonstrated within the 
first post-service year; there also is no competent medical 
evidence of record otherwise attributing a current left ankle 
disorder to military service.


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
service nor may arthritis of the left ankle be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate 


the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the veteran by letters in April 
2001 and January 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He also was advised that it was his responsibility to provide 
a properly executed release (e.g., a VA Form 21-4142) so that 
VA could request medical treatment records from private 
medical providers.  He was also informed that he could send 
private medical records to the RO on his own.  Further, the 
rating decision appealed and the statement of the case (SOC) 
and supplemental statements of the case (SSOC's), especially 
when considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the veteran of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records (SMRs) are on file, as are his VA medical 
records.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  Records from private medical sources have also 
been obtained.  Additionally, at his June 2003 personal 
hearing, the veteran claimed treatment for his left ankle 
disorder during 1981 by private medical providers.  The RO, 
in a letter dated in July 2004, requested the veteran to give 
the date of treatment for the left ankle during 1981 and the 
name of the medical provider.  But he did not respond to the 
RO's letter.

Furthermore, the veteran was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He also was advised what evidence VA had requested and 
notified in the SOC and SSOC's what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this particular case, as mentioned, the April 2001 and 
January 2002 letters from the RO advising the claimant of his 
rights in VA's claims process predated the RO's March 2002 
decision initially adjudicating his claim.  Accordingly, that 
VCAA letter complied with the sequence of events (i.e., 
letter before denial) stipulated in the Pelegrini decisions, 
both I and II.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  And the 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the April 2001 and January 
2002 VCAA notice letters that were provided to the claimant 
do not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claim.  Both VCAA letters requested him to provide or 
identify any evidence to support his claim for service 
connection for a left ankle disorder.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of April 2001, the veteran 
was requested to respond within 60 days.  With respect to the 
VCAA letter of January 2002, the veteran was requested to 
respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  



The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Service medical records contain no reference to complaints or 
findings of left ankle injury or defects.  When the veteran 
was examined in August 1980, prior to his separation from 
service, the feet were evaluated as normal.  

Reports of the veteran's evaluation or treatment by VA and 
non-VA medical sources, dated from 1981 to 2001, have been 
associated with the claims file.  They do not reference left 
ankle disorders

The veteran presented at a private medical facility for a 
podiatric consultation in March 2002.  He complained of 
painful ankles for the past several years.  The impressions 
included collapsing pes planus valgus, bilaterally, secondary 
to equines, and tarsal tunnel syndrome on the left.  

A report from Luis Leal, D.P.M., indicates the veteran 
underwent a calcaneal osteotomy of the left foot and ankle in 
June 2002.  The diagnoses included degenerative joint disease 
of the left foot. 

A VA orthopedic examination was performed in October 2002.  
The examiner made no reference to having reviewed the claims 
file.  The veteran related that he had injured both ankles in 
a parachute jump in 1979.  The examination report refers to 
x-ray examination of the left ankle in March 2002 showing a 
small intra-articular loose body.  Following clinical 
examination, the diagnoses included loose body, left ankle, 
"service connected."  The examiner went on to state that 
the left foot operation was not indicated for any service-
connected condition; further, that bilateral flat foot was a 
developmental condition and not related to military service.  

A hearing was held in June 2003 at the RO before a local 
hearing officer.  In testimony, the veteran related that he 
had served in an airborne unit and that he injured his left 
ankle during a parachute jump when he became entangled in a 
tree.  He stated that the left ankle was treated at an aid 
station; that he was placed on limited duty for 30 days after 
sustaining left ankle trauma; and that treatment consisted of 
soaking the ankle and administering ultrasound.  He reported 
that he continued to experience left ankle discomfort after 
the parachute injury; that he sought treatment for left ankle 
symptoms, during 1981, shortly after service separation; and 
that he ultimately needed left ankle surgery in 2002.  

Added to the record was a disability determination of a 
Social Security Administration (SSA) Administrative Law 
Judge.  It was determined the veteran had been disabled under 
SSA criteria since June 2002.  His left ankle disorder, 
necessitating surgery, was among the conditions mentioned in 
the SSA disability determination.  



In this case, the service medical records are entirely devoid 
of left ankle defects, and they make no reference to the 
claimed left ankle injury or to claimed treatment measures or 
duty limitations.  The medical evidence shows that 
degenerative changes of the left ankle were first objectively 
confirmed more than 20 years after the veteran completed 
military service.  No private physician has provided a 
medical opinion linking the veteran's current left foot or 
ankle disorder to his military service.

The Board is aware that a VA physician mentioned that the 
veteran had a 
"service-connected" loose body of the left ankle.  At the 
same time, however, that examiner stated that the veteran's 
June 2002 left foot operation was unrelated to service.  The 
physician had not reviewed the veteran's claims file.  
Clearly then, to the extent that the statement links any 
current left foot disorder to service, it does so based on 
the examiner's belief that the veteran sustained some in-
service injury or experienced some in-service pathology of 
the left foot.  But as previously mentioned, service medical 
records confirm neither trauma nor defects of the feet.  

It can be seen that the VA examiner's contradictory, yet 
partially favorable nexus statement relied on the veteran's 
account of left foot trauma during service.  Generally, when 
a medical opinion relies at least partially on the veteran's 
rendition of his medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts alleged by the veteran.  Swann v. Brown, 
5 Vet.App. 229 (1993).  See, too, Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (medical opinion rejected because 
there was no indication the claimant's service medical 
records were reviewed or any other relevant documents that 
would have enabled the submitting physician to form an 
opinion on an independent basis).  Also see Owens v. Brown, 7 
Vet. App. 429 (1995).

Other than the VA physician's statement discussed above, the 
veteran's unsubstantiated lay assertion is the only evidence 
linking his current left ankle disorder to military service.  
His assertion amounts to an opinion about a matter of medical 
causation.  There is no indication from the record that he 
has medical training or expertise.  And as a layman, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No competent, persuasive 
medical evidence has been presented showing that his left 
ankle disorder had its onset in service, that arthritis of 
the left ankle was present within the first post-service 
year, or that it his left ankle disorder is otherwise 
attributable to service.

For these reasons, the claim for service connection for a 
left ankle disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for a left ankle disorder is denied.


REMAND

The veteran maintains that he developed a bilateral knee 
disorder from the wear and tear on the knees of repeated 
parachute jumps while he was in military service.  The report 
of separation from service shows that he was awarded the 
Parachute Badge.  

Service medical records disclose that, in April 1976, the 
veteran reported having injured the right knee in a 
parachuting jump.  The knee was evaluated as normal.  A July 
1977 treatment notation shows that he reported left knee 
pain.  Clinical inspection of the knee revealed full range of 
motion; ligaments were intact; no tenderness or effusion were 
detected.  The assessment was knee pain.  Quadriceps 
strengthening exercises were recommended.  



In June 1980, the veteran complained of cold and pain in the 
left knee when running, as well as a sensation of the left 
leg going to sleep, at times, after running.  Clinical 
inspection of the knee showed full range of motion and slight 
pain when the joint was flexed.  The assessment was muscle 
strain.  Heat and an ace wrap were recommended.  

A report of medical history was prepared in March 1980 in 
connection with the veteran's separation from service.  He 
indicated that he did not know whether he experienced 
"trick" or locked knee.  On physical examination, the lower 
extremities were evaluated as normal.  

Post-service medical records prior to May 2001 make no 
reference to disorders of either knee.  A VA orthopedic 
examination was performed in May 2001.  The veteran related 
that he had sustained bilateral knee injuries in 1976.  He 
indicated that he had pain in his knees all the time.  X-rays 
of the knees showed no fracture or dislocation.  The joint 
spaces and overlying soft tissues were unremarkable.  
Clinical inspection of the knees showed pain with range of 
motion.  The diagnoses included status post bilateral knee 
injuries.

The VA examiner's diagnosis does not specify what, if any, 
organic disorder of the knees stems from alleged in-service 
trauma.  Moreover, although providing an assessment linking a 
current bilateral knee disorder to military service, the VA 
physician gave no indication of having reviewed the veteran's 
service medical records.  The assessment about the etiology 
of a bilateral knee disorder, at least in its current state, 
is not informed by a full understanding of the veteran's 
medical history, and does not at this time provide a 
sufficient basis to grant service connection for a bilateral 
knee disorder.  

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  The current record, then, 
does not contain sufficient medical evidence of a nexus 
between a bilateral knee disorder, if now present, and any 
event or occurrence of military service.  So a more 
definitive medical nexus opinion is needed concerning the 
matter to decide this appeal.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion responding to the 
following questions:

Does the veteran now have any organic 
disorder of the knees, including 
arthritis?  If it is determined that he 
currently has a bilateral knee disorder, 
then is it at least as likely as not that 
his knee disorder had its onset 
in service (during his first period of 
active duty from July 1975 to May 1978, 
not his second period of service from May 
1978 to March 1981 because that was under 
dishonorable conditions).  Please also 
indicate whether arthritis of the knees 
was present within the first post-service 
year; or that a knee disorder is 
otherwise attributable to service?  
Please note the italicized legal standard 
of proof in formulating a response.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should discuss 
the reasons.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the question posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


